Citation Nr: 1725051	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  15-38 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for tonsillectomy.

2. Entitlement to service connection for a pulmonary disorder, including pneumonia and chronic obstructive pulmonary disease (COPD), to include as secondary to a service-connected disability.

3. Entitlement to service connection for a gastrointestinal disorder, including peptic ulcer disease, to include as secondary to service-connected disability.

4. Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956 and from September 1956 to September 1972.

These matters come to the Board of Veterans' Appeals (Board) from a May 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, Philippines, which, in part, increased the disability rating from 0 percent to 30 percent for tonsillectomy effective August 22, 2014, but denied service connection for pneumonia, COPD, prostate cancer, and peptic ulcer.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 30 percent for tonsillectomy and entitlement to service connection for a pulmonary disorder and gastrointestinal disorder, to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative medical evidence of record fails to show that the Veteran has been diagnosed with prostate cancer since the filing of the claim in August 2014.


CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prostate cancer

The Veteran asserts that he has prostate cancer and that it is due to exposure to herbicides in service.  Specifically, he claims that he was exposed to herbicides while stationed in Vietnam and/or at an air force base in Udon, Thailand.  See Notice of Disagreement, dated May 29, 2015; Substantive Appeal, dated November 16, 2015.

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Further, if a Veteran was exposed to a herbicide agent during active service in Vietnam, then certain diseases shall be service connected even though there is no record of that disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2016).  Prostate cancer is included among the diseases found to be associated with herbicide exposure set forth in section 3.309(e) of the regulations. 

The Veteran's STRs are unremarkable for any symptoms, complaints or treatment of prostate cancer.  Post-service medical treatment records are also negative for evidence of prostate cancer.  Specifically, a September 2013 VA medical treatment record reflects that the Veteran's prostate cancer check was normal.  This record also indicated that the Veteran had a lower endoscopy in 2013 to check his prostate and it was negative for any abnormalities.  Even the older VA treatment records obtained revealed no history of prostate cancer, with a normal examinations of the prostate in December 1999 and December 2000.  Further, a November 2013 VA aid and attendance examination report did not reflect that the Veteran had prostate cancer.  More recently, a November 2014 ultrasound showed a normal size prostate with central zone concretions.

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Unfortunately, at no time since the filing of this claim in August 2014 has there been competent and credible evidence showing that the Veteran has prostate cancer or residuals of such.  To the contrary, the probative medical evidence of record, to include the September 2013 VA prostate cancer check and the November 2014 ultrasound of the prostate, establishes that the Veteran does not have prostate cancer.  A VA examination is not required here, as sufficient competent medical evidence is already of record to decide this claim.  See 38 C.F.R. § 3.159(c)(4).  While the Veteran asserts that he has prostate cancer, his statements are not competent and lack probative value as he is not shown to have a medical background or appropriate medical expertise in the relevant area, and thus is considered a lay person in the field of medicine.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  And irrespective of whether the Veteran's opinion constitutes competent evidence, it is outweighed by the diagnostic medical testing of record.  Resultantly, in the absence of a current disability, service connection for prostate cancer is not warranted.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for prostate cancer. Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is denied.


REMAND

The Board consequently finds that a remand of the claims for service connection for a pulmonary disorder and peptic ulcer disease is necessary as there is not sufficient competent medical evidence on file to decide these claims. 

A July 2014 private treatment record reflects that a chest X-ray revealed resolving bilateral pulmonary edema and/or pneumonia pulmonary congestion.  A September 2014 VA treatment record reflects that a chest X-ray showed pulmonary interstitial markings on both sides of the Veteran's lungs remained coarsened in keeping with chronic bronchitic changes.  The clinician also noted that the peripheral aspect of the right midlung was suggestive of pneumonia, but could not rule out pulmonary tuberculosis (PTB).  A December 2014 VA treatment record noted that a November 2014 chest X-ray revealed fluid in the Veteran's lungs.  As the Veteran has indicated that these conditions are related to his service-connected heart disability, medical commentary is necessary to determine if such a relationship exists.  

The Veteran's STRs reflect he had a hemorrhoidectomy in 1965.  Subsequently, the Veteran was granted service connection for hemorrhoids.  The VA medical treatment records show that the Veteran has been diagnosed with peptic ulcer disease.  Again, the Veteran believes that it may be caused by or aggravated by his service-connected disability, so a medical opinion must be obtained before deciding this claim.

Lastly, the Veteran has indicated that his service-connected tonsillectomy has worsened since the last VA examination in May 2015.  Resultantly, another VA examination is warranted to reassess this service-connected disability.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate development to ascertain whether the Veteran was exposed to herbicides during service.  As noted above, he claims that he was exposed to herbicides while stationed in Vietnam and/or at an Air Force base in Udon, Thailand.  See Notice of Disagreement, dated May 29, 2015; Substantive Appeal, dated November 16, 2015.

2.  Make arrangements to obtain all of the Veteran's VA treatment records, dated from March 2015 forward.

3. After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any pulmonary disorder.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case and this review should be noted.  Based on a review of the records contained in the claims file and the results of the examination, the examiner should address the following:

Is it as least as likely as not (a 50 percent probability or more) that any diagnosed pulmonary disorder including COPD, bronchitis, and/or pneumonia (i) had its clinical onset during active service from August 1952 to August 1956 or September 1956 to September 1972, or is related to any incident of service; or (ii) was either caused by or aggravated by a service-connected disability (i.e., hypertension, congestive heart failure, tonsillectomy, and/or hemorrhoids) or treatment therefor.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

4. Schedule the Veteran for an appropriate VA examination to determine the etiology of his peptic ulcer disease.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case and this review should be noted.  Based on a review of the records contained in the claims file and the results of the examination, the examiner should address the following:

Is it as least as likely as not (a 50 percent probability or more) that any diagnosed gastrointestinal disorder including peptic ulcer disease (i) had its clinical onset during active service from August 1952 to August 1956 or September 1956 to September 1972, or is related to any incident of service; or (ii) was either caused by or aggravated by a service-connected disability (i.e., hypertension, congestive heart failure, tonsillectomy, and/or hemorrhoids) or treatment therefor.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

5. Schedule the Veteran for a VA examination to reassess the severity of his service-connected tonsillectomy.  The entire claims file must be made available to the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


